Exhibit 10.2

 

PHASE FORWARD INCORPORATED

 

NON-EMPLOYEE DIRECTORS’
DEFERRED COMPENSATION PROGRAM

 


I.              INTRODUCTION


 

The Phase Forward Incorporated Non-Employee Directors’ Deferred Compensation
Program (the “Program”), effective April 15, 2009, is established pursuant to
the Phase Forward Incorporated 2004 Stock Option and Incentive Plan (the “Plan”)
and permits a Director of Phase Forward Incorporated (the “Company”) who is not
an employee of the Company (a “Non-Employee Director”) to defer the receipt of
shares of the Company’s common stock, par value $0.01 per share (“Stock”),
payable in connection with the settlement of Restricted Stock Units (“RSUs”)
granted to him under the Plan.

 


II.            ADMINISTRATION


 

The Program shall be administered by the Compensation Committee of the Board of
Directors of the Company (the “Committee”).  The Committee shall have complete
discretion and authority with respect to the Program and its application, except
as expressly limited by the Program.

 


III.           ELIGIBILITY


 

All Non-Employee Directors are eligible to participate in the Program.

 


IV.           DEFERRAL OF SETTLEMENT OF RESTRICTED STOCK UNITS


 


A.            ELECTION TO DEFER.  A NON-EMPLOYEE DIRECTOR MAY ELECT IN ADVANCE
TO DEFER THE RECEIPT OF SHARES OF STOCK THAT ARE PAYABLE UPON SETTLEMENT OF HIS
RSU GRANT UNTIL “SEPARATION FROM SERVICE” (AS SUCH TERM IS DEFINED IN
SECTION 409A OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”) AND
AS DETERMINED IN ACCORDANCE WITH THE PRESUMPTIONS SET FORTH IN

 

--------------------------------------------------------------------------------



 


TREASURY REGULATION SECTION 1.409A-1(H)).  TO MAKE AN ELECTION TO DEFER SUCH
SETTLEMENT OF RSUS, THE NON-EMPLOYEE DIRECTOR MUST EXECUTE AND DELIVER TO THE
COMMITTEE AN ELECTION FORM INDICATING HIS INTENT TO DEFER THE RECEIPT OF SHARES
OF STOCK.  EXCEPT WITH RESPECT TO (X) A NEWLY ELECTED OR APPOINTED NON-EMPLOYEE
DIRECTOR OR (Y) IN CONNECTION WITH THE ESTABLISHMENT OF THIS PROGRAM, ANY
ELECTION UNDER THIS PARAGRAPH SHALL APPLY ONLY TO RSUS THAT ARE GRANTED WITH
RESPECT TO SERVICES TO BE PERFORMED BEGINNING ON OR AFTER THE START OF THE NEXT
CALENDAR YEAR AFTER SUCH RECEIPT AND ACCEPTANCE.  A NON-EMPLOYEE DIRECTOR WHO IS
SERVING AS A DIRECTOR ON THE EFFECTIVE DATE MAY, WITHIN 30 DAYS OF THE EFFECTIVE
DATE, FILE A DEFERRAL ELECTION WHICH SHALL APPLY TO RSUS GRANTED WITH RESPECT TO
SERVICES PERFORMED SUBSEQUENT TO THE ELECTION.  A NEWLY ELECTED OR APPOINTED
NON-EMPLOYEE DIRECTOR, MAY, PRIOR TO BECOMING A NON-EMPLOYEE DIRECTOR, FILE A
DEFERRAL ELECTION WHICH SHALL APPLY ONLY TO RSUS GRANTED WITH RESPECT TO
SERVICES TO BE PERFORMED SUBSEQUENT TO THE ELECTION.  AN ELECTION SHALL REMAIN
IN EFFECT FROM YEAR TO YEAR, UNTIL A NEW ELECTION BECOMES EFFECTIVE WITH RESPECT
TO RSUS PAYABLE IN THE NEXT CALENDAR YEAR.  A NON-EMPLOYEE DIRECTOR MAY REVOKE
HIS DEFERRAL ELECTION WITH RESPECT TO RSUS THAT ARE GRANTED TO THE NON-EMPLOYEE
DIRECTOR IN THE CALENDAR YEAR BEGINNING AFTER RECEIPT AND ACCEPTANCE BY THE
COMPANY OF HIS WRITTEN REVOCATION.


 


B.            DEFERRED ACCOUNT.  AS OF THE DATE OF SETTLEMENT OF A NON-EMPLOYEE
DIRECTOR’S RSUS, IN LIEU OF HIS RECEIPT OF SHARES OF STOCK, A NON-EMPLOYEE
DIRECTOR’S DEFERRED ACCOUNT (“ACCOUNT”) SHALL BE CREDITED WITH A NUMBER OF WHOLE
AND FRACTIONAL STOCK UNITS EQUAL TO THE NUMBER SHARES OF STOCK PAYABLE TO THE
NON-EMPLOYEE DIRECTOR UPON SETTLEMENT OF HIS GRANT OF RSUS.


 


C.            DIVIDEND EQUIVALENT AMOUNTS.  WHENEVER DIVIDENDS (OTHER THAN
DIVIDENDS PAYABLE ONLY IN SHARES OF STOCK) ARE PAID WITH RESPECT TO STOCK, EACH
ACCOUNT SHALL BE CREDITED

 

2

--------------------------------------------------------------------------------



 


WITH A NUMBER OF WHOLE AND FRACTIONAL STOCK UNITS DETERMINED BY MULTIPLYING THE
DIVIDEND VALUE PER SHARE BY THE STOCK UNIT BALANCE OF THE ACCOUNT ON THE RECORD
DATE AND DIVIDING THE RESULT BY THE FAIR MARKET VALUE OF A SHARE OF STOCK ON THE
DIVIDEND PAYMENT DATE.


 


D.            DESIGNATION OF BENEFICIARY.  A NON-EMPLOYEE DIRECTOR MAY DESIGNATE
ONE OR MORE BENEFICIARIES TO RECEIVE PAYMENTS FROM HIS ACCOUNT IN THE EVENT OF
HIS DEATH.  A DESIGNATION OF BENEFICIARY SHALL APPLY TO A SPECIFIED PERCENTAGE
OF A NON-EMPLOYEE DIRECTOR’S ENTIRE INTEREST IN HIS ACCOUNT.  SUCH DESIGNATION,
OR ANY CHANGE THEREIN, MUST BE IN WRITING AND SHALL BE EFFECTIVE UPON RECEIPT BY
THE COMPANY.  IF THERE IS NO EFFECTIVE DESIGNATION OF BENEFICIARY, OR IF NO
BENEFICIARY SURVIVES THE NON-EMPLOYEE DIRECTOR, THE ESTATE OF THE NON-EMPLOYEE
DIRECTOR SHALL BE DEEMED TO BE THE BENEFICIARY.  ALL PAYMENTS TO A BENEFICIARY
OR ESTATE SHALL BE MADE IN A LUMP SUM IN SHARES OF STOCK, WITH ANY FRACTIONAL
SHARE PAID IN CASH.


 


E.             PAYMENT.  A NON-EMPLOYEE DIRECTOR’S ACCOUNT SHALL BE PAID IN
SHARES OF STOCK TO THE NON-EMPLOYEE DIRECTOR, OR HIS DESIGNATED BENEFICIARY (OR
BENEFICIARIES) OR ESTATE, IN A LUMP SUM; PROVIDED, HOWEVER, THAT FRACTIONAL
SHARES SHALL BE PAID IN CASH.  SUCH PAYMENT SHALL BE MADE AS SOON AS PRACTICABLE
AFTER THE NON-EMPLOYEE DIRECTOR’S “SEPARATION FROM SERVICE” (AS SUCH TERM IS
DEFINED IN SECTION 409A OF THE CODE AND AS DETERMINED IN ACCORDANCE WITH THE
PRESUMPTIONS SET FORTH IN TREASURY REGULATION SECTION 1.409A-1(H)). 
NOTWITHSTANDING THE FOREGOING, IN THE EVENT OF AN ACQUISITION (AS DEFINED IN
SECTION 7(E)(II) OF THE PLAN) WHICH ALSO CONSTITUTES A CHANGE IN THE OWNERSHIP
OR EFFECTIVE CONTROL OF THE COMPANY OR A CHANGE IN THE OWNERSHIP OF A
SUBSTANTIAL PORTION OF THE ASSETS OF THE COMPANY (AS SUCH TERMS ARE DEFINED IN
SECTION 409A OF THE CODE AND THE REGULATIONS AND GUIDANCE PROMULGATED
THEREUNDER), ALL ACCOUNTS UNDER THE PROGRAM SHALL BECOME IMMEDIATELY PAYABLE IN
A LUMP-SUM.

 

3

--------------------------------------------------------------------------------



 


V.            ADJUSTMENTS


 

In the event of a stock dividend, stock split or similar change in
capitalization affecting the Stock, the Committee shall make appropriate
adjustments in the number of stock units credited to Non-Employee Directors’
Accounts.

 


VI.           AMENDMENT OR TERMINATION OF PROGRAM


 

The Company reserves the right to amend or terminate the Program at any time, by
action of its Board of Directors, provided that no such action shall adversely
affect a Non-Employee Director’s right to receive compensation earned before the
date of such action or his rights under the Program with respect to amounts
credited to his Account before the date of such action.  In no event shall the
distribution of Accounts to Non-Employee Directors be accelerated by virtue of
any amendment or termination of the Program, except to the extent permitted by
Section 409A of the Code.

 


VII.         MISCELLANEOUS PROVISIONS


 


A.            NOTICES.  ANY NOTICE REQUIRED OR PERMITTED TO BE GIVEN BY THE
COMPANY OR THE COMMITTEE PURSUANT TO THE PROGRAM SHALL BE DEEMED GIVEN WHEN
PERSONALLY DELIVERED OR DEPOSITED IN THE UNITED STATES MAIL, REGISTERED OR
CERTIFIED, POSTAGE PREPAID, ADDRESSED TO THE NON-EMPLOYEE DIRECTOR AT THE LAST
ADDRESS SHOWN FOR THE NON-EMPLOYEE DIRECTOR ON THE RECORDS OF THE COMPANY.


 


B.            NONTRANSFERABILITY OF RIGHTS.  DURING A NON-EMPLOYEE DIRECTOR’S
LIFETIME, ANY PAYMENT UNDER THE PROGRAM SHALL BE MADE ONLY TO HIM.  NO SUM OR
OTHER INTEREST UNDER THE PROGRAM SHALL BE SUBJECT IN ANY MANNER TO ANTICIPATION,
ALIENATION, SALE, TRANSFER, ASSIGNMENT, PLEDGE, ENCUMBRANCE OR CHARGE, AND ANY
ATTEMPT BY A NON-EMPLOYEE DIRECTOR OR ANY BENEFICIARY UNDER THE PROGRAM TO DO SO
SHALL BE VOID.  NO INTEREST UNDER THE PROGRAM SHALL IN ANY MANNER BE

 

4

--------------------------------------------------------------------------------


 


LIABLE FOR OR SUBJECT TO THE DEBTS, CONTRACTS, LIABILITIES, ENGAGEMENTS OR TORTS
OF A NON-EMPLOYEE DIRECTOR OR BENEFICIARY ENTITLED THERETO.


 


C.            COMPANY’S OBLIGATIONS TO BE UNFUNDED AND UNSECURED.  THE ACCOUNTS
MAINTAINED UNDER THE PROGRAM SHALL AT ALL TIMES BE ENTIRELY UNFUNDED, AND NO
PROVISION SHALL AT ANY TIME BE MADE WITH RESPECT TO SEGREGATING ASSETS OF THE
COMPANY (INCLUDING STOCK) FOR PAYMENT OF ANY AMOUNTS HEREUNDER.  NO NON-EMPLOYEE
DIRECTOR OR OTHER PERSON SHALL HAVE ANY INTEREST IN ANY PARTICULAR ASSETS OF THE
COMPANY (INCLUDING STOCK) BY REASON OF THE RIGHT TO RECEIVE PAYMENT UNDER THE
PROGRAM, AND ANY NON-EMPLOYEE DIRECTOR OR OTHER PERSON SHALL HAVE ONLY THE
RIGHTS OF A GENERAL UNSECURED CREDITOR OF THE COMPANY WITH RESPECT TO ANY RIGHTS
UNDER THE PROGRAM.


 


D.            SECTION 409A.  THIS PROGRAM IS INTENDED TO BE A DEFERRED
COMPENSATION PLAN THAT COMPLIES WITH THE REQUIREMENTS OF  SECTION 409A OF THE
CODE AND SHOULD BE CONSTRUED AS SUCH.


 


E.             GOVERNING LAW.  THE TERMS OF THE PROGRAM SHALL BE GOVERNED,
CONSTRUED, ADMINISTERED AND REGULATED IN ACCORDANCE WITH THE LAWS OF THE STATE
OF DELAWARE.  IN THE EVENT ANY PROVISION OF THIS PROGRAM SHALL BE DETERMINED TO
BE ILLEGAL OR INVALID FOR ANY REASON, THE OTHER PROVISIONS SHALL CONTINUE IN
FULL FORCE AND EFFECT AS IF SUCH ILLEGAL OR INVALID PROVISION HAD NEVER BEEN
INCLUDED HEREIN.


 


F.             EFFECTIVE DATE OF PROGRAM.  THE PROGRAM SHALL BECOME EFFECTIVE AS
OF APRIL 15, 2009.

 

5

--------------------------------------------------------------------------------